DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5-13, and 16-18 of prior U.S. Patent No. 11,186,453. This is a statutory double patenting rejection.
Regarding Claims 1-20, the ‘679 claims (of the present application) contain substantially the same claim language as the referenced ‘453 claims as shown in the table below:
Claim language: Application 17/536,679 (This Application)
Claim language: 
(US 11,186,453)
Differences / Obviousness rationale
1. A sandbag filling system comprising:

-  a support frame comprising at least one feed gate and at least one mount configured to be attached to a vehicle;








-  a driving unit arranged on the support frame that includes at least one motor connected to at least one drive shaft;

-  a conveyor unit arranged in the support frame including at least one conveyor belt having a first end and a second end, the at least one conveyor belt being configured to be moved by the driving unit;

-  at least one hopper chute arranged below the at least one feed gate of the support frame and located proximal to the second end of the conveyor belt;

-  a second driving unit arranged in the support frame comprising a second motor connected to a second driving unit shaft;

-  a second conveyor unit arranged in the support frame including a second conveyor belt having a first end and a second end, a conveyor unit shaft with a sprocket attached, and a chain mounted to the conveyor belt and linked to the sprocket of the second driving unit shaft and the sprocket of the conveyor unit shaft;

-  a second hopper chute attached below a second feed gate of the support frame and located proximal to the second end of the second conveyor belt;

-  a center protector cover arranged and located between two conveyor units and configured to protect the shafts and the sprockets from sand; and
 
-  at least one side protective cover located between the support frame and the conveyor belt and configured to protect the chains from sand, wherein the support frame is configured to receive a material and guide the material to the at least one conveyor belt;

-  wherein the at least one conveyor belt is configured to deliver the material to the at least one feed gate; and

-  wherein the at least one feed gate is configured to deliver the material to the at least one hopper chute to fill a sandbag with the material.
1. A sandbag filling system comprising:
 
-  a support frame comprising at least one feed gate and at least one mount configured to be attached to at least one of the following during operation:

-  a truck, a dump truck, a vehicle, a pickup truck, a tractor
-trailer, a large tractor, a trailer, and a rail car;

-  a driving unit arranged on the support frame that includes at least one motor connected to at least one drive shaft;

-  a conveyor unit arranged in the support frame including at least one conveyor belt having a first end and a second end, the at least one conveyor belt being configured to be moved by the driving unit;

-  at least one hopper chute arranged below the at least one feed gate of the support frame and located proximal to the second end of the conveyor belt;

-  a second driving unit arranged in the support frame comprising a second motor connected to a second driving unit shaft;

-  a second conveyor unit arranged in the support frame including a second conveyor belt having a first end and a second end, a conveyor unit shaft with a sprocket attached, and a chain mounted to the conveyor belt and linked to the sprocket of the second driving unit shaft and the sprocket of the conveyor unit shaft;

-  a second hopper chute attached below a second feed gate of the support frame and located proximal to the second end of the second conveyor belt;

-  a center protector cover arranged and located between two conveyor units and configured to protect the shafts and the sprockets from sand; and

-  at least one side protective cover located between the support frame and the conveyor belt and configured to protect the chains from sand, wherein the support frame is configured to receive a material and guide the material to the at least one conveyor belt;

-  wherein the at least one conveyor belt is configured to deliver the material to the at least one feed gate; and

-  wherein the at least one feed gate is configured to deliver the material to the at least one hopper chute to fill a sandbag with the material.







The vehicles listed in Claim 1 of ‘453 are examples of equivalent “vehicles” described in the present application.
2. The sandbag filling system of claim 1 further comprising:
-  a first sprocket attached to the at least one drive shaft; and
-  the conveyor unit further comprising a conveyor unit shaft, a second sprocket attached to the conveyor unit shaft, and a chain mounted to the conveyor belt linked to the first sprocket and the second sprocket.
2. The sandbag filling system of claim 1 further comprising:
-  a first sprocket attached to the at least one drive shaft; and 
-  the conveyor unit further comprising a conveyor unit shaft, a second sprocket attached to the conveyor unit shaft, and a chain mounted to the conveyor belt linked to the first sprocket and the second sprocket.

3. The sandbag filling system of claim 1 further comprising:
-  a second driving unit arranged in the support frame comprising a second motor connected to a second driving unit shaft;
-  a second conveyor unit arranged in the support frame including a second conveyor belt having a first end and a second end, a conveyor unit shaft with a sprocket attached, and a chain mounted to the conveyor belt and linked to the sprocket of the second driving unit shaft and the sprocket of the conveyor unit shaft; and
-  a second hopper chute attached below a second feed gate of the support frame and located proximal to the second end of the second conveyor belt.
3. The sandbag filling system of claim 1 further comprising:
-  a second driving unit arranged in the support frame comprising a second motor connected to a second driving unit shaft;
-  a second conveyor unit arranged in the support frame including a second conveyor belt having a first end and a second end, a conveyor unit shaft with a sprocket attached, and a chain mounted to the conveyor belt and linked to the sprocket of the second driving unit shaft and the sprocket of the conveyor unit shaft; and 
-  a second hopper chute attached below a second feed gate of the support frame and located proximal to the second end of the second conveyor belt.


4. The sandbag filling system of claim 3, wherein the motors are configured as hydraulic motors.
5. The sandbag filling system of claim 3, wherein the motors are configured as hydraulic motors.

5. The sandbag filling system of claim 4 further comprising:
-  at least one fluid connection connected to the motors and configured to connect to a hydraulic system; and
-  an electric actuator configured to control the hydraulic motors.
6. The sandbag filling system of claim 5 further comprising:
-  at least one fluid connection connected to the motors and configured to connect to a hydraulic system; and 
-  an electric actuator configured to control the hydraulic motors.

6. The sandbag filling system of claim 5 further comprising:
-  an electric switch mounted adjacent to the hopper chutes, wherein the electric switch is configured with an electrical connection to the electric actuator and configured to control the electric actuator to control the hydraulic motors.
7. The sandbag filling system of claim 6 further comprising:
an electric switch mounted adjacent to the hopper chutes, wherein the electric switch is configured with an electrical connection to the electric actuator and configured to control the electric actuator to control the hydraulic motors.

7. The sandbag filling system of claim 1, wherein the feed gate further comprises a feed door, and a guide rail attached to the support frame to guide the feed door.
8. The sandbag filling system of claim 1, wherein the feed gate further comprises a feed door, and a guide rail attached to the support frame to guide the feed door.

8. The sandbag filling system of claim 7, wherein the feed gate further comprises a gear track and a handle with a pinion gear to open or close the feed door.
10. The sandbag filling system of claim 8, wherein the feed gate further comprises a gear track and a handle with a pinion gear to open or close the feed door.

9. The sandbag filling system of claim 1, wherein the mount is configured to receive a fastener that engages and fastens the mount to the vehicle.
9. The sandbag filling system of claim 1, wherein the mount is configured to receive a fastener that engages and fastens the mount to the vehicle.

10. The sandbag filling system of claim 9, wherein the mount has a quick connect and disconnect mechanism.
11. The sandbag filling system of claim 9, wherein the mount has a quick connect and disconnect mechanism.

11. The sandbag filling system of claim 1 further comprising a tensioner mounted to a conveyor unit shaft and configured to adjust a horizontal location of the conveyor unit shaft to adjust a tension of the conveyor belt.
12. The sandbag filling system of claim 1 further comprising a tensioner mounted to a conveyor unit shaft and configured to adjust a horizontal location of the conveyor unit shaft to adjust a tension of the conveyor belt.

12. The sandbag filling system of claim 1, wherein the hopper chute comprises a quick connect and disconnect mechanism.
13. The sandbag filling system of claim 1, wherein the hopper chute comprises a quick connect and disconnect mechanism.

13. A method of filling a sandbag, comprising:

-  providing a support frame comprising at least one feed gate and at least one mount configured to attach the support frame to a vehicle;






-  providing a driving unit arranged on the support frame that includes at least one motor connected to at least one drive shaft;

-  providing a conveyor unit arranged in the support frame including at least one conveyor belt having a first end and a second end, the at least one conveyor belt being configured to be moved by the driving unit;

-  providing at least one hopper chute arranged below the at least one feed gate of the support frame and located proximal to the second end of the conveyor belt, receiving a material in the support frame which is configured to guide the material to the at least one conveyor belt;

-  delivering the material with the at least one conveyor belt to the at least one feed gate;

-  delivering the material to the at least one hopper chute through the at least one feed gate to fill a sandbag with the material; and

-  controlling the at least one conveyor belt in response to operation of an electric switch mounted adjacent to the hopper chute, wherein placing the sandbag under the hopper chute operates to start the at least one motor and removing the sandbag operates to stop the at least one motor.
15. A method of filling a sandbag, comprising:

-  providing a support frame comprising at least one feed gate and at least one mount configured to attach the support frame to at least one of the following:

-  a truck, a dump truck, a vehicle, a pickup truck, a tractor
-trailer, a large tractor, a trailer, and a rail car;

-  providing a driving unit arranged on the support frame that includes at least one motor connected to at least one drive shaft;

-  providing a conveyor unit arranged in the support frame including at least one conveyor belt having a first end and a second end, the at least one conveyor belt being configured to be moved by the driving unit;

-  providing at least one hopper chute arranged below the at least one feed gate of the support frame and located proximal to the second end of the conveyor belt, receiving a material in the support frame which is configured to guide the material to the at least one conveyor belt;

-  delivering the material with the at least one conveyor belt to the at least one feed gate;

-  delivering the material to the at least one hopper chute through the at least one feed gate to fill a sandbag with the material; and 

-  controlling the at least one conveyor belt in response to operation of an electric switch mounted adjacent to the hopper chute, wherein placing the sandbag under the hopper chute operates to start the at least one motor and removing the sandbag operates to stop the at least one motor.









The vehicles listed in Claim 1 of ‘453 are examples of equivalent “vehicles” described in the present application.
14. The method of filling a sandbag of claim 13, further comprising controlling the at least one conveyor belt in response to operation of an electric switch mounted adjacent to the hopper chute.
16. The method of filling a sandbag of claim 15, further comprising controlling the at least one conveyor belt in response to operation of an electric switch mounted adjacent to the hopper chute.

15. The method of filling a sandbag of claim 13, further comprising opening a feed door by rotating a crank handle in a first direction to control a flow of sand to the hopper chute.
17. The method of filling a sandbag of claim 15, further comprising opening a feed door by rotating a crank handle in a first direction to control a flow of sand to the hopper chute.

16. The method of filling a sandbag of claim 13, further comprising adjusting a sand filling speed by adjusting a location of a feed door.
18. The method of filling a sandbag of claim 15, further comprising adjusting a sand filling speed by adjusting a location of a feed door.



Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 11,186,453. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 
Regarding Claim 17 of the present application: In the patent ‘453, Claim 1 is an independent claim.  For double patenting to exist as between the rejected Claim 17 of the present application and patent ‘454, Claim 1, it must be determined that the rejected claims are not patentably distinct from ‘454 Claim 1.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and ‘454 Claim 1 and, if so, whether those differences render the claims patentably distinct.
	The present application, Claim 17 recites: 
A sandbag filling system comprising:
-  a support frame comprising at least one feed gate;
-  a driving unit arranged on the support frame that includes at least one motor connected to at least one drive shaft;
-  a conveyor unit arranged in the support frame including at least one conveyor belt having a first end and a second end, the at least one conveyor belt being configured to be moved by the driving unit;
-  at least one hopper chute arranged below the at least one feed gate of the support frame and located proximal to the second end of the conveyor belt;
-  a second driving unit arranged in the support frame comprising a second motor connected to a second driving unit shaft;
-  a second conveyor unit arranged in the support frame including a second conveyor belt having a first end and a second end, a conveyor unit shaft with a sprocket attached, and a chain mounted to the conveyor belt and linked to the sprocket of the second driving unit shaft and the sprocket of the conveyor unit shaft;
-  a second hopper chute attached below a second feed gate of the support frame and located proximal to the second end of the second conveyor belt;
-  a center protector cover arranged and located between two conveyor units and configured to protect the shafts and the sprockets from sand; and
-  at least one side protective cover located between the support frame and the conveyor belt and configured to protect the chains from sand, wherein the support frame is configured to receive a material and guide the material to the at least one conveyor belt;
-  wherein the at least one conveyor belt is configured to deliver the material to the at least one feed gate; and
-  wherein the at least one feed gate is configured to deliver the material to the at least one hopper chute to fill a sandbag with the material.
	Further regarding Claim 17 of the present application,  It is clear that all the elements of Claim 17 are to be found in patent ‘454 Claim 1.  The difference between Claim 17 of the application and Claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus much more specific.  
	The elements of Claim 1 of the patent that are not included in the present application include:
-  a support frame comprising … at least one mount configured to be attached to at least one of the following during operation:  a truck, a dump truck, a vehicle, a pickup truck, a tractor-trailer, a large tractor, a trailer, and a rail car
	Thus, the invention of Claim 1 of the patent is in effect a “species” of the “generic” invention of Claim 17 of the present application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed Cir 1993).  Since Claim 17 of the present application is anticipated by Claim 1 of patent ‘454, it is not patentably distinct from Claim 1 of patent ‘454.  
	Regarding Claim 18, in the present Application, Claim 18 recites “The sandbag filling system of claim 17 further comprising: a first sprocket attached to the at least one drive shaft; and the conveyor unit further comprising a conveyor unit shaft, a second sprocket attached to the conveyor unit shaft, and a chain mounted to the conveyor belt linked to the first sprocket and the second sprocket.”  See Claim 2 of the patent.


	Regarding Claim 19, in the present Application, Claim 19 recites “The sandbag filling system of claim 17 further comprising: a second driving unit arranged in the support frame comprising a second motor connected to a second driving unit shaft; a second conveyor unit arranged in the support frame including a second conveyor belt having a first end and a second end, a conveyor unit shaft with a sprocket attached, and a chain mounted to the conveyor belt and linked to the sprocket of the second driving unit shaft and the sprocket of the conveyor unit shaft; and a second hopper chute attached below a second feed gate of the support frame and located proximal to the second end of the second conveyor belt.”  See Claim 3 of the patent.
	Regarding Claim 20, in the present Application, Claim 20 recites “The sandbag filling system of claim 17, wherein the feed gate further comprises a feed door, and a guide rail attached to the support frame to guide the feed door.”  See Claim 8 of the patent.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17,  the claim contains the limitation “…the sprocket of the second driving unit shaft…”.  The term “the sprocket” lacks antecedent basis.  Examiner notes that “a sprocket attached” to “a conveyor unit” is positively recited.
Further regarding Claim 17,  the claim contains the phrase “a second driving unit shaft”, but does not positively recite “a first” driving unit shaft”. 
Examiner notes that the claim does positively recite “at least one drive shaft”, but it is unknown if “a second driving unit shaft” is the same as a second “drive shaft”.
Further regarding Claim 17,  the claim contains the phrase “…configured to protect the shafts and the sprockets from sand…”. 
It is unknown if “the shafts” refer to four “shafts” positively identified earlier in Claim 17 (to include “at least one drive shaft”, “a second driving unit shaft”, “a conveyor unit shaft”), two or more of the aforementioned “shafts”, or other, previously undisclosed “shafts”.
Similarly, the claim contains the phrase ““configured to protect …the chains from sand…”.   It is unknown if “the sprockets” refer to “a sprocket attached”, “the sprocket of the second driving unit shaft” “the sprocket of the conveyor unit shaft”, two or more of the aforementioned “sprockets”, or other, previously undisclosed “sprockets”.
Further regarding Claim 17,  the claim contains the phrase “configured to protect the chains from sand…”. 
However, only one “chain” is positively recited (“a chain mounted to the conveyor belt”). Although “a second conveyor belt” is positively recited, it is unknown if the second conveyor belt includes a second chain.
Regarding Claims 18-20,  these claims depended upon Claim 17, and therefore suffer the same deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M AFFUL/               Examiner, Art Unit 3753                                                                                                                                                                                         
/Timothy P. Kelly/               Primary Examiner, Art Unit 3753